EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Terminal Disclaimer

The terminal disclaimer filed on 6/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 9,274,842 and 10,298,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in an interview with Sarah B. Foley (Reg. No. 63,321) on 6/14/2021.
The application has been amended as follows: 

Rewrite claim 21 as follows:
21. In a computing environment, a system comprising: 
at least one processor; 
a dynamic query engine, implemented on the at least one processor, comprising: 

a scheduler that monitors resource usage of the one or more queries and dynamically modifies at least one query of the one or more queries or monitoring parameters based on a super-policy specified for the agent and the monitored resource usage in order to remain within a hard resource budget of the super-policy as the agent continues to collect the monitoring data, wherein at least one subordinate policy with another resource budget is associated with the at least one query, the super-policy preventing the at least one subordinate policy from exceeding the hard resource budget as the dynamic query engine collects the monitoring data and self-monitors its own resource usage.

Rewrite claim 31 as follows:
31. In a computing environment, a system comprising: 
one or more servers; 
one or more dynamic query engines implemented on the one or more servers and operating to: 
collect data related to monitoring the one or more servers via one or more queries; 
monitor resource usage during the data collection; 
enforce a hard resource budget associated with a super-policy during the data collection, and at least one subordinate policy associated with a query of the one or more queries, the super-416/375,763policy preventing the at least one subordinate policy from as the one or more dynamic query engines collect the data and self-monitors its own resource usage; and 
process the collected data into monitoring results for the one or more servers.

Rewrite claim 37 as follows:
37. In a computing environment, a method performed on at least one processor comprising: 
running, by a dynamic query engine, one or more queries on a server to collect monitoring data from one or more data sources associated with the server; 
monitoring resource usage of the dynamic query engine with respect to a hard resource budget specified by a super-policy during the monitoring data collection, the super-policy including one or more subordinate policies, the super-policy specified for the dynamic query engine and the one or more subordinate policies associated with the one or more queries; and 
dynamically modifying at least one query of the one or more queries or monitoring parameters during the monitoring data collection based on the monitored resource usage in order to remain within the hard resource budget as the dynamic query engine continues to collect the monitoring data and self-monitors its own resource usage.




Reasons for Allowance

The claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Cui, U.S. No. 7,155,715) does not teach nor suggest in detail “a scheduler that monitors resource usage of the one or more queries and dynamically modifies at least one query of the one or more queries or monitoring parameters based on a super-policy specified for the agent and the monitored resource usage in order to remain within a hard resource budget of the super-policy as the agent continues to collect the monitoring data, wherein at least one subordinate policy with another resource budget is associated with the at least one query, the super-policy preventing the at least one subordinate policy from exceeding the hard resource budget as the dynamic query engine collects the monitoring data and self-monitors its own resource usage.” in combination with all the elements of each independent claim as argued by Applicant (see pages 8-14 of applicant’s argument dated 2/18/2021).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Allowed Claims

	Claims 21-40 are allowed (renumbered 1-20).

Cancelled claims

	Claims 1-20 are cancelled without prejudice or disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
6/18/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447